34 So. 3d 158 (2010)
Jose Manuel ALCARAZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-798.
District Court of Appeal of Florida, Third District.
May 5, 2010.
Yveline F. Paul, for appellant.
Bill McCollum, Attorney General, for appellee.
Before WELLS, and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
WELLS, Judge.
Affirmed. See Canseco v. State, ___ So.3d ___, 2010 WL 1609796 (Fla.2010); State v. Green, 944 So. 2d 208, 219 (Fla. 2006) (providing a two year grace period, or through October 26, 2008, for all those whose cases were already final, to challenge *159 a plea made without advice regarding deportation consequences).